Citation Nr: 1726045	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  97-29 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating in excess of 20 percent disabling for service-connected hypertension with headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served during the Vietnam campaign and had active military service from April 1965 to June 1969 and from April 1971 to October 1974.
This matter comes to the Board of Veterans Appeals (Board) following decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In March 2006, June 2008, and January 2014, the veteran's claim was remanded for additional development.  That development included scheduling the veteran for VA examinations.   The Board notes that the veteran is currently incarcerated.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwmski, 1 Vet App 190, 193 (1991); Bolton v. Brown, 8 Vet App 185, 191 (1995).  Despite the Veteran's incarceration, an in-person VA examination was conducted in November 2015.  

After thorough review of the Veteran's claims file, it is readily apparent to the Board that substantial compliance with the January 2014 Board remand has occurred.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the May 2017 Informal Hearing Presentation, which the representative submitted on the Veteran's behalf, no further argument was offered or suggested.  Consequently, the Board can proceed with its analysis and deliver the decision found below.


FINDING OF FACT

The Veteran does not have diastolic pressure predominantly 120 or more; symptoms consistent with migraine headaches with characteristic prostrating attacks average more than one in 2 months is not shown.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for hypertension with headache have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.104 4.71a, Diagnostic Codes 7101, 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The Veteran's claims of entitlement to increased ratings arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and identified treatment records.  The Veteran submitted private treatment records and personal statements. 

The Veteran was afforded a VA medical examination, as discussed above, which is adequate for rating purposes as the examiner reviewed the claims file, examined the Veteran, and was an appropriate, offered opinion supported by rationale.  The record does not indicate any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV.   If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability .  38 C.F.R. § 4.21.  Above all, coordination of rating with impairment of function will be expected in all cases.  Id.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  The information found in the Veteran's claims file does not indicate or warrant a Board analysis for a staged rating. 

III. Hypertension with Headaches

The Veteran seeks an initial rating in excess of 20 percent for hypertension, which is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, the next higher, forty (40) percent rating is warranted for diastolic pressure predominantly 120 or more.  38 C.F.R. § 4.104.  A sixty (60) percent rating is warranted for diastolic pressure predominantly 130 or more.  Id.

Under DC 8100, migraine headaches with less frequent attacks are assigned a non-compensable disability rating.  Where the evidence shows that the migraine headaches occur with characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent disability rating is assigned. Where migraine headaches occur with characteristic prostrating attacks occurring on an average of once a month over the last several months, a 30 percent disability rating is appropriate. Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a maximum schedular 50 percent disability rating. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

In November 2015, to comply with the latest Board remand, the Veteran underwent a VA examination, which was tailored to his hypertension (with headaches) claim.  The VA medical examiner recorded the following blood pressure test results:

Systolic
Diastolic
145
98
149
102
147
100
Average:  147
Average: 100

None of the November 2015 blood pressure test results displayed a diastolic pressure at or surpassing the 120 standard, which is required for a forty percent rating under 38 C.F.R. § 4.104.  With respect to headaches, the examination report notes that, other than elevated blood pressure findings, the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to hypertension.  Rather, the examiner noted that the blood pressure remained stable and a review of the medical records did not show hypertensive related headaches.  

In February 2016, the Michigan Department of Corrections supplied a treatment history for the Veteran.  Pertinent to blood pressure readings, the supplied document covered the period between July 2005 and July 2013.  A review of that thirty-eight page document revealed that the highest diastolic readings during that period were as follows:


Systolic
Diastolic
25 January 2013
190
111
22 January 2013
171
112
12 June 2014
172
110

None of the MDOC-supplied blood pressure test results displayed a diastolic pressure at or surpassing the 120 standard as contemplated by a higher rating under 38 C.F.R. § 4.104.

In January 2016, the Veteran submitted his personal records for his hypertension disability.  At the top of this eighteen-page document, the Veteran suggested that the government-supplied documents were incomplete.  Within this document, the Veteran submitted thirteen hand-written pages, which contained numerous blood pressure readings from January 2008 to November 2015.  The highest diastolic readings for this one hundred and eight (108) month period are noted below: 


Systolic
Diastolic
25 January 2013
190
111
05 December 2013
186
115
19 March 2014
202
119

In short, there were zero reported diastolic readings in the Veteran's personally maintained records that met or exceeded the 120 standard as contemplated by a higher evaluation. 

Normally, when evaluating the weight of the evidence, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007)(concerning varicose veins).

Here, there is no need for the Board to address the competency and/or credibility of the blood pressure results reported by the Veteran or medical providers.  Regardless of the source-Veteran, MDOC or VA provider-there has been no report, between January 2008 and present, of the Veteran's blood pressure meeting or exceeding the 120 diastolic level required for a higher rating under 38 C.F.R. § 4.104, Diagnostic Code 7101.  More importantly, there have not been two or more 120 readings on three different days, which is necessary to satisfy VA rating criteria.  Id. at note 1.

The Board has considered the Veteran's lay statements, and other evidence, regarding his hypertension as well as the medical evidence, but finds that a rating in excess of 20 percent is not warranted for hypertension.  The Veteran has not been shown to have diastolic blood pressure predominantly 120 or more.  Accordingly, the criteria for a rating in excess of the currently assigned 20 percent for hypertension are not met.  

The Board has also considered whether a separate or higher rating based upon headaches is warranted.  However, as noted by the November 2015 examiner, the Veteran does not currently have headaches associated with his hypertension.  Moreover, even if the Veteran's current headaches were associated with his hypertension, the record does not show that these headaches result in characteristic prostrating attacks.  While the Veteran supplied a hand written diary of his hypertension in January 2016 that included reports of headaches, the severity of these headaches including a report of the duration of the symptoms is not provided.  Moreover, review of the Veteran's treatment records does not head ache related symptoms consistent with migraine headaches with characteristic prostrating attacks averaging more than one in two months as contemplated by a compensable evaluation.  On the contrary, rather than being described a prostrating, an August 2015 treatment record notes that his symptoms were dull aggravated by bright light and relieved with over the counter medication.  While the Veteran reported dizziness and photophobia, he denied symptoms such as loss of consciousness, nausea, phonophobia, visual aura or vomiting.  He was given Excedrin Migraine to use as needed.  Accordingly, a separate or higher disability rating based on headaches is not warranted.   38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's symptoms of hypertension with headaches are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Here, the Veteran has submitted no evidence showing that his hypertension with headaches has markedly interfered with his employment status beyond that interference contemplated by the assigned schedular evaluation.  As such, the Board finds that the schedular criteria are adequate for rating his disability and that a remand is not required for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).





ORDER

Entitlement to an initial evaluation in excess of 20 percent for hypertension with headaches is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


